                                                                   USDC SDNY
UNITED STATES DISTRICT COURT                                       DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                      ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                          DOC #: __________________
                                                                   DATE FILED: __4/6/2020___

               -against-
                                                                              18 Cr. 287 (AT)
MARIO POWELL,
                                                                                 ORDER
                               Defendant.
ANALISA TORRES, District Judge:

       Defendant having filed a request for bail review, it is hereby ORDERED that, by April 7,
2020, the Government shall file a response, and a statement as to whether the parties consent to a
determination of the application on the papers.

       SO ORDERED.

Dated: April 5, 2020
       New York, New York
